Name: Regulation (EEC) No 1018/70 of the Commission of 29 May 1970 applying additional classes to certain vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 292 Official Journal of the European Communities No L 118/12 Official Journal of the European Communities 1.6.70 REGULATION (EEC) No 1018/70 OF THE COMMISSION of 29 May 1970 applying additional classes to certain vegetables consumer demand; whereas this is the case at present for cauliflowers, tomatoes, lettuces, curled-leaved endives, broad-leaved (Batavian) endives, onions, Witloof chicory, asparagus and cucumbers ; whereas it is not possible to fix the period of application of these classes ; whereas those classes should cease to apply when the products, concerned are no longer needed to meet consumer demand; Whereas the Management Committee for Fruit and Vegetables has not issued an Opinion within the time limit set by its Chairman ; THE COMMISSION OF THE -EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 158/66/EEC1 of 25 October 1966 on applying the common quality standards to fruit and vegetables marketed within the Community, as last amended by Council Regulation (EEC) No 2516/692 of 9 December 1969, and in particular Article 2 (2) thereof ; Whereas Council Regulation No 211/66/EEC3 of 14 December 1966 added an additional class to the common quality standards for cauliflowers and tomatoes ; whereas Council Regulation (EEC) No 1194/694 of 26 June 1969 added an additional class to the common quality standards for lettuce, curled-leaved endives and broad-leaved (Batavian) endives, onions, Witloof chicory, asparagus and cucumbers ; Whereas, pursuant to Article 2 (2) of Regulation No 158/66/EEC, the additional classes may be applied only if the products concerned are needed to meet HAS ADOPTED THIS REGULATION : Article 1 The additional classes defined in the Annexes to Regulations No 211/66/EEC and (EEC) No 1194/69 shall apply to the products listed in the Annex to this Regulation . Article 2 ' This Regulation shall enter into force on 1 June 1970 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 1970. For the Commission The President Jean REY 1 OJ No 192, 27.10.1966, p. 3282/66. 2 OJ No L 318 , 18.12.1969 , p. 14. 3 OJ No 233 , 20.12.1966 , p. 3939/66. 4 OJ No L 157. 28.6.1969, p. 1 . Official Journal of the European Communities 293 ANNEX Cauliflowers Tomatoes Lettuces, curled-leaved and broad-leaved (Batavian) endives Onions Witloof chicory Asparagus Cucumbers \